Title: From James Madison to James Monroe, 10 August 1815
From: Madison, James
To: Monroe, James


                    
                        
                            
                                Dear Sir
                            
                            Aug. 10. [1815]
                        
                        The inclosed paper gives the report sent you yesterday in all its circumstances. It is probable that the Battle of the 18th. June terminated in a shock to B. affairs and possible that it may have been fatal. Some of the circumstances are at the same time little consistent with others, and it is possible that the substance may be a fabrication. This is certainly the case if the Bramble spoken by the Cora, left Engd. twenty days only after the 23 d. of July, as mentioned in the enclosed & several other papers: This computation brings down the inteligence [sic] from the Capt: of the B. to the 3d. July, and it is incredible that whilst reporting other things, he shd. have omitted the one in question. However the truth may be, we are on strong ground, as to principle, & I can not but believe on safe ground as to events. If there be an end of Bonaparte, the maritime jealousy of the Cont. must be a bridle on the maritime ambn. of G.B.
                        I have at length a letter from Mr. C. He will accept the War Dept., and notifies it in the best terms. He is silent as to every thing else. I suspect that he left London before the incipient steps were taken towards negociation, & that he knows nothing whatever relative to them. Yrs.
                        
                            J. M.
                        
                    
                    
                        Govr. Cass gives a favorable acct of Indian prospects in that Quarter.
                    
                